        Case 2:19-cv-07037-MWF-MAA Document 4 Filed 08/13/19 Page 1 of 2 Page ID #:23
 I~Tame: ~ John Brosnan
 Address: 3680 Wilshire Boulevard STE PO4                                                  ~' ~ ~-- L
                                                                                                    F

 Los Angeles, CA 90010
                                                                                                     ~`      ~6
                                                                                     2 1~ ~~~ ~ 3 P~
 Phone Number: (310)909-7580
 E-mail Address: johnbrosnanlegal@gmail.com                                                             ~.
.Pro Se
                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA

                                                               CASE NUMBER
JOHN BROSNAN

                                                 PLAINTIFFS)
                                                                       C V19        s ~o          ~-~~                     Y~~~~
                              v.
MEDMEN ENTERPRISES INC., et al.
                                                                         APPLICATION FOR PERMISSION
                                                                           FOR ELECTRONIC FILING
                                               DEFENDANTS)

  As the (Plaintiff/Defendant)            Plaintiff       in the above-captioned matter, I respectfully ask the Court
  for permission to participate in electronic filing ("e-filing") in this case. I hereby affirm that:
  1. I have reviewed Local Rule 5-4.1.1 and the instructions available at the Pro Se E-Filing webpage located
     on the Court's website.
  2. I understand that once I register for e-filing, I will receive notices and documents only bye-mail in this
     case and not by U.S. mail.
  3. I understand that if my use of the CM/ECF system is unsatisfactory, my e-filing privileges maybe revoked
     and I will be required to file documents in paper, but will continue to receive documents via e-mail.

  4. I understand that I may not e-file on behalf of any other person in this or any other case

  5. I have regular access to the technical requirements necessary to e-file successfully:
      Check all that apply.
           A Computer with Internet access.

           An e-mail account on a daily basis to receive notifications from the Court and notices from the
           e-filing system.

           A scanner to convert documents that are only in paper format into electronic files.

           A printer or copier to create required paper copies such as chambers copies.

           A word-processing program to create documents; and

           A PDF reader and a PDF writer to convert word processing documents into PDF format, the only
           electronic format in which documents can be e-filed.

Date: Jun 28, 2019                                      Signature:

CV-005 (12/15)                     APPLICATION FOR PERMISSION FOR ELECTRONIC CASE FILING                     +'~• ~; . -    ,
  Case 2:19-cv-07037-MWF-MAA Document 4 Filed 08/13/19 Page 2 of 2 Page ID #:24




zs~soo
